Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract Objection
Abstract is objected to because it contains more than 150 words in length.

Allowable Subject Matter
Claims 18-34 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 18, prior art of record or most closely prior art fails to disclose, “wherein the at least one evaluating unit is configured, based on the reflected electromagnetic radiation received, to determine whether deposits are present on the outer surface or not, and to decide whether the at least one clearing device becomes activated or not, wherein the at least one clearing device is configured as a blower device, which is configured to generate a fluid flow along the outer surface of the at least one covering device, to remove adhering or adjacent water drops or snow accumulation, wherein the blower device and the at least one radar unit are arranged on a common flow component, which includes at least one suction opening through which ambient air enters the common flow component and which is configured such that sucked in ambient air, after redirection by the blower device, exits as a fluid flow along the outer surface of the at least one covering device”. These features reflect the application’s invention and are not taught by the pertinent prior arts Ashihara (US 6414623), Yoshida (US 20060152705) and Dissette (US 20160176384). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Ashihara, Yoshida and Dissette to include features of claim 18.
Dependent claims 19-34 are considered to be allowable by virtue of their dependencies on claim 18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845